Citation Nr: 1524615	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

In a May 2014 decision, the Board reopened the Veteran's claim for entitlement to service connection for PTSD and denied the claim on the merits.  The Veteran appealed the Board's denial of his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the Court entered an Order granting a Joint Motion for Partial Remand (JMR), and vacating the Board's May 2014 decision only with regard to the denial of the claim for entitlement to service connection for PTSD.  The case is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the JMR as well as the evidence of record, the Board believes that remand is necessary for additional development.  

The Veteran has alleged that one or all of his reported stressors which occurred during his military service caused his current PTSD.  Specifically, the Veteran has identified the following stressors:

1.  He witnessed Russian destroyers harass and threaten the USS Berry while it engaged in a spy mission watching Russian missile tests. and followed a disabled Russian submarine between September 1972 and January 1973.

2.  He witnessed a US pilot die after striking the side of the USS Enterprise while the USS Berry was performing rescue missions in the Gulf of Tonkin in March 1973.

3.  The USS Berry shelled a Vietnamese Village while at the mouth of a river in the Gulf of Tonkin in March 1973.  He said three were secondary explosions and suggested women and children might have been killed. In a September 2009 statement, he said the incident was described in Stars .and Stripes.

4.  The USS Berry bottomed out while escorting mine sweepers through a typhoon with 80-foot waves.  He said the USS Berry cared' for sailors who were injured serving on the mine sweepers.

5.  The USS Berry was attacked in Haiphong harbor by enemy divers attempting to attach explosives to the ship.  He said US sailors dropped grenades off the side of the ship to keep the divers away.  He said they also received small-arms fire from shore.

6.  The USS Berry and USS McMorris were attacked by two enemy fighter jets, which were shot down, while in the Gulf of Tonkin.  He said a ship near the USS Berry was hit by a missile fired by one of the jets before they were shot down.  In a September2009 statement, he said this incident occurred in 1973.

7.  The USS Berry returned to the Vietnam area in December 1973 and provided fire support and rescued downed pilots.

8.  The USS Berry collided with a Japanese fishing boat in. while leaving Japan January 1974.

9. He witnessed US aircraft being pushed over the sides of US ships to make room for evacuees from Saigon, Vietnam, while aboard USS in February 1974..

Although the RO has made several attempts to verify the Veteran's reported stressors, the Board believes that additional efforts are necessary in this case.  The record reflects that the RO contacted the National Archives and Records Administration (NARA) in May 2012 in an attempt to verify the Veteran's reported stressors by reviewing the deck logs of the USS BERRY.  In May 2012, NARA responded that the RO should request the USS BERRY's annual command history rather than a review of the deck logs, which were voluminous.  The RO received the command history for the USS BERRY for 1972 through 1974 in July 2012.  The notations contained in the command history do not confirm the Veteran's reported stressors.  However, much of the command history indicates that the USS BERRY participated in "special operations" and did not document the activities during these periods.  Thereafter, the RO contacted the Department of Defense and the US Special Operations Command (USSOCOM) historian in an effort to verify the Veteran's stressors which may have occurred during periods of special operations not reported in the command histories.  A January 2013 email states that the DOD and the USSOCOM historian were both "unable to confirm the incident/RFI."  It is unclear from the email which incident was unconfirmed, and whether all of the Veteran's stressors were researched.  Accordingly, the RO should again contact the DoD and the USSOCOM historian to request a clear response as to whether any of the Veteran's reported stressors may be confirmed or verified during the periods of special operations.  Additionally, the RO should request a determination as to whether the Veteran participated in such special operations.

Additionally, the Veteran should be provided with a VA examination to determine the existence and etiology of his PTSD.  Review of the medical evidence of record reflects diagnoses of PTSD.  Also, some of the Veteran's reported stressors relate to the fear of hostile military or terrorist activity.  In that regard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and

a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2014).

Accordingly, the Veteran should be provided with a VA examination to determine whether he currently has PTSD related his reported stressors.  38 C.F.R. §§ 3.159, 3.326 (2014); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the USSOCOM and request that the office clarify whether all of the Veteran's reported stressors were considered in their January 2013 response that they were "unable to confirm the incident."  For clarity's sake, the RO's letter to the USSOCOM should identify all of the Veteran's reported stressors and all service information which may be necessary to research the Veteran's reported stressors.  Additionally, the RO should ask the USSOCOM to state whether the Veteran participated in special operations during his active duty service aboard the USS BERRY.  All communication with USSOCOM should be documented in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine whether there is a valid diagnosis of PTSD and to ascertain the nature and etiology of that PTSD.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies or tests, to include psychological testing and evaluation, must be accomplished.  Thereafter, based upon a complete review of the evidence of record, to include the lay statements of record, the examiner must provide an opinion as to whether the Veteran has PTSD.  For purposes of the examination only, the examiner should assume that the Veteran's reported stressors involving fear of hostile military or terrorist activity, detailed above, are verified.  If PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the stressors are sufficient to have caused PTSD and did cause the Veteran's PTSD.  If a diagnosis of PTSD cannot be made, the examiner must specifically explain this position in light of the diagnoses of PTSD of record.  All opinions provided must include a complete rationale and explanation of the basis for the opinion.

4.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014). 

5.  After completing the above development, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claim for entitlement to service connection for PTSD.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

